In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*********************
SANDRA HERZIG,           *                          No. 18-218V
                         *                          Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *                          Filed: December 10, 2018
                         *
SECRETARY OF HEALTH      *                          Ruling on entitlement; influenza
AND HUMAN SERVICES,      *                          vaccine; Guillain-Barré syndrome
                         *
             Respondent. *
*********************

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner;
Julia M. Collison, U.S. Department of Justice, Washington, DC, for Respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On February 13, 2018, Sandra Herzig filed a petition for compensation for a
vaccine related injury. Ms. Herzig alleged that the influenza (“flu”) vaccine she
received on September 20, 2016, which is contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. §100.3(a), caused her to suffer Guillain-Barré syndrome
(GBS) and chronic inflammatory demyelinating polyneuropathy (CIDP). Ms.
Herzig further alleged that she suffered the residual effects of these injuries for
more than six months. Ms. Herzig represented that there has been no prior award
or settlement of a civil action for damages on her behalf as a result of her
condition.

      In the Rule 4 report filed on December 6, 2018, respondent stated that
medical personnel at the Division of Injury Compensation Programs, Department
of Health and Human Services, have reviewed Ms. Herzig’s medical records and

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this ruling on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
concluded that Ms. Herzig “suffered from GBS, not CIDP, and that she has
satisfied the criteria set forth in the recently revised Vaccine Injury Table.”
Resp’t’s Rep. at 6. As a result, respondent recommended that “compensation be
awarded for [Ms. Herzig’s] GBS following administration of the flu vaccine.” Id.
at 1.

      Special masters may determine whether a petitioner is entitled to
compensation based upon the record without holding a hearing. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that she is entitled to
compensation based on her GBS injury.

      A damages order will issue shortly.

      IT IS SO ORDERED.

                                            s/Christian J. Moran
                                            Christian J. Moran
                                            Special Master




                                        2